Citation Nr: 1513151	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-02 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a bilateral hearing loss disability, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran had active duty service from June 1969 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at an October 2014 video-conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDINGS OF FACT

1.  A September 2005 RO rating decision denied the Veteran's claim for entitlement to service connection for hearing loss.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year of the denial.

2.  Evidence associated with the claims file after the denial in September 2005 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.

3.  Resolving reasonable doubt in the Veteran's favor, the Veteran's bilateral hearing loss disability is related to his active service.  



CONCLUSIONS OF LAW

1.  The September 2005 rating decision which denied entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been received and the claim for entitlement to service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A.   § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen 

The Veteran's previously denied claim for entitlement to service connection for a bilateral hearing loss disability is reopened, as explained below.  As such, VA's fulfillment of its duties to notify and assist with respect to this issue need not be addressed at this time.

Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c) (West 2014).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.
New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).
The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) (2014) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.     § 3.159(c)(4) (2014), which "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

The Board notes that although the RO did reopen the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability in the June 2009 rating decision, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance. 

The Veteran's claim for entitlement to service connection for hearing loss was denied by a September 2005 RO rating decision.  The September 2005 rating decision indicated that the basis for the RO's denial was, in part, that the evidence did not show a relationship between the Veteran's hearing loss and his active service.  The Veteran did not appeal this decision, nor submit additional evidence within one year of the denial; therefore, it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

The Veteran's current claim for entitlement to service connection for a bilateral hearing loss disability is based upon the same factual basis as his claim for entitlement to service connection which was denied in the September 2005 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Since the final September 2005 rating decision, new evidence includes, but is not limited to, private medical evidence (discussed further below) from Dr. S.M., which related the Veteran's current bilateral hearing loss disability to his active service.  This evidence is new, as it did not exist at the time of the final disallowance in September 2005.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely a nexus between the Veteran's current bilateral hearing loss disability and his active service.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim should be granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

II.  Service Connection

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time with respect to the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

Analysis 

There is evidence that the Veteran has a current bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2014).  See May 2009 VA examination report.  In addition, the RO conceded in-service exposure to acoustic trauma.  See January 2014 Supplemental Statement of the Case; see also Veteran's DD-214 (noting a specialty title of Engineer Equipment Operator).  The crucial remaining inquiry is whether there is a nexus between the Veteran's current bilateral hearing loss disability and his active service.

The Veteran's service treatment records included a June 1973 separation examination report, which contained audiometric results that did not show bilateral hearing loss.  

The Veteran was afforded a VA examination in May 2009.  The examination report stated that the Veteran reported a previous history of occupational noise exposure to power tools and loud machinery, with hearing protection worn intermittently, and a previous history of recreational noise exposure from hunting, with hearing protection not worn.  The examination report provided a negative opinion as to direct service connection, with a rationale provided that "[n]ormal hearing was revealed bilaterally at pre-induction and separation."

The Veteran submitted private medical records from Dr. S.M., which included a heading of "Ear, Nose and Throat Clinic."  A February 2009 note referenced the Veteran's Marine Corps service and the various forms of noise exposure he was exposed to in-service and also referenced the Veteran's pre and post-service occupational history.  In addition to specifically referencing the Veteran's in-service noise exposure, it was also noted that the Veteran had "noise exposure to guns, noise exposure at a shooting range."  An audiogram was noted to have been obtained the day of the Veteran's visit (which is of record), which was noted to show "bilateral sensorineural hearing loss."  Under the "assessment/plan" heading, "hearing loss noise induced" was noted.  For "hearing loss noise induced," an assessment was noted of "extensive noise exposure history need prior audiogram from previous office visit and review of SF 88-89 audiograms from Military Service jacket" and "[f]eel based on lack of family causes, illness, other noise exposures, that the extensive noise exposure as a Marine and heavy equipment operator is the most likely cause of his hearing loss today."

At the October 2014 Board hearing, the Veteran discussed his occupational noise exposure and referenced that he did visit manufacturing plants as part of his job, but that if hearing protection was needed, such was provided by the plant.  The Veteran additionally stated that he carried his own hearing protection with him.  The Veteran also discussed his recreational noise exposure, stating that he previously hunted (but that he had not "hunted in 25 years"), that he went to the shooting range to sight his weapon and only would "fire it a couple of times" and that "when I did hunt, it was, you know, mostly once a year to go and shoot one deer if I -- if I was lucky enough to see one, but that's it."

After a review of the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bilateral hearing loss disability is related to his active service.  The February 2009 private medical record from Dr. S.M. referenced the Veteran's Marine Corps service and his in-service noise exposure (which has been conceded) and related his current hearing loss to such noise exposure.  While the rationale noted in part that there was a lack of other noise exposure, as noted above, there is some evidence that the Veteran had occupational and recreational noise exposure post-service.  As noted, the February 2009 private medical record from Dr. S.M. referenced the Veteran's pre and post-service occupational history and also referenced (separately from discussing his in-service noise exposures) that the Veteran had "noise exposure to guns, noise exposure at a shooting range."  It is unclear if the noise exposure to guns and a shooting range referenced related to the Veteran's active service or his non-service recreational noise exposure, which as noted above, included at least some exposure to guns and shooting ranges.  Resolving reasonable doubt in the Veteran's favor, the Board will consider these statements as a reference to non-service recreational noise exposure.  As such, the February 2009 private medical record from Dr. S.M. considered the Veteran's pre and post-service occupational history and recreational noise exposure in providing the positive opinion linking the Veteran's current bilateral hearing loss disability to his active service.             

While the May 2009 VA examination report contained a negative opinion as to direct service connection, the opinion provided was inadequate.  The examiner's rationale relied on a lack of in-service documentation of the Veteran's claim.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2014)), however, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection may be granted for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As the May 2009 VA opinion is inadequate, it is afforded no probative value.  

As such, the only remaining competent evidence of record addressing a nexus between the Veteran's current bilateral hearing loss disability and his active service is the February 2009 private medical note from Dr. S.M.  The Board therefore concludes, based on the evidence of record and resolving reasonable doubt in the Veteran's favor, that the Veteran's bilateral hearing loss disability is related to his active service and entitlement to service connection for a bilateral hearing loss disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R.           §§ 3.102, 3.303, 3.385 (2014).

ORDER

New and material evidence having been received, the claim for entitlement to service connection for a bilateral hearing loss disability is reopened.

Entitlement to service connection for a bilateral hearing loss disability is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


